Title: To John Adams from Thomas McKean, 13 June 1812
From: McKean, Thomas
To: Adams, John



Dear Sir,
Philadelphia. June 13th. 1812.

On my return from a tour to the State of Delaware I found your kind letter of the 2d. instant, and thank you for this mark of esteem.
Our venerable friend Clinton is gone before us, so has the illustrious Washington eleven years ago; and I have nearly outlived all my early acquaintance. I remain the only surviving member of the first American Congress, held in the city of New-York in October 1765; and but three more, of whom you are one, remain alive of the second, held in this city in September 1774. It was my fate to be delegated to that trust annually during the Revolutionary war with Great Britain, until the preliminary articles of Peace articles were signed in 1782, which afforded me an opportunity of knowing every member of Congress during the whole of that time; and I declare with pleasure and also with pride, that I embraced the political sentiments of none with more satisfaction (being congenial with my own) than your’s; nor do I recollect a single question in which we differed.
It is true, I was a friend to the Revolution in France, from the Assembly of the Notables until the King was decapitated, which I deemed not only a very atrocious but a most absurd act. After the limited monarchy was abolished, I remained in a kind of apathy with regard to the leaders of the different parties, until I clearly perceived that nation was incapable at that time of being ruled by a popular government: and when the few and afterwards an Individual assumed a despotic sway over them, I thought  them in a situation better than under the government of a mob, for I would prefer any kind of government to such a state, even tyranny to anarchy. On this subject then I do not conceive we differed widely.
My dear Sir, at this time of our lives, there can certainly be no question, as you observe, of honors, profits, rank or fame between us; I shook hands with the world three years ago, and we said farewell to each other; the toys & rattles of childhood would in a few years more be probably as suitable to me as office, honor, or wealth; but I (thank God) the faculties of my mind are as yet little if any thing impaired, and my affections & friendships are unshaken: I do assure you, that I venerate our early friendship and am happy in a continuance of it.
Since my exemption from official & professional duties I have enjoyed a tranquility never (during a long protracted life) heretofore experienced, and my health & comforts are sufficient for a reasonable man.
Our country is at this moment in a critical situation; the result is in the womb of fate; our system of government, in peace, is the best in the world, but how it will operate in war is doubtful; this however is likely to be soon put to the test, and I sincerely regret it.
There is a cheerful air in your letter, that evidences health, peace and a competency, which that you may long enjoy is the sincere wish and ardent prayer of, dear Sir, / Your old friend / And most obedient servant,

Thos M: Kean
